Exhibit 10.1

SEPARATION AGREEMENT
and
GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of All Claims (“Agreement”) is
entered into by and between Paul Siracusa (hereinafter “Siracusa” or
“Employee”), Hertz Global Holdings, Inc. and The Hertz Corporation (hereinafter
“Hertz” or “the Companies”), duly acting under authority of its officers and
directors.

WHEREAS, Siracusa’s employment with Hertz will end effective August 31, 2007
and;

WHEREAS, Siracusa and the Companies acknowledge the existence and enforceability
of a Change In Control Agreement (“C.I.C. Agreement”) entered into by Siracusa
and The Hertz Corporation in or around July 2005 and the applicability of the
terms of that Agreement to the separation of Siracusa’s employment; and

WHEREAS, Siracusa is the holder of options to purchase common stock of Hertz
Global Holdings, Inc. (each, an “Option”);

WHEREAS, Siracusa’s separation of employment with Hertz occurred per the terms
of the C.I.C. Agreement as a resignation of Siracusa “For Good Reason,” and
consequently, Siracusa is entitled to all of the benefits of the C.I.C.
Agreement since the resignation is occurring within the “Protected Period” under
that Agreement.

WHEREAS, the Siracusa’s separation from employment would have the effect of
terminating all unvested stock options pursuant to the Hertz Global Holdings,
Inc. Stock Incentive Plan; and

1


--------------------------------------------------------------------------------


 

WHEREAS, the parties desire to resolve any disputes, claims or controversies
that have arisen or may arise in regard to Siracusa’s employment and subsequent
separation from the Companies;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein, which Siracusa and the Companies agree constitutes
further good and valuable consideration beyond that which is provided for in the
Change In Control Agreement, receipt of which is acknowledged herein, the
parties stipulate and do mutually agree as follows:

1.             Upon the date (the “Early Vesting Date”) that is the later to
occur of (x) the Effective Date of this Agreement (as defined below) and (y)
August 31, 2007, those of Siracusa’s Options that would have vested in May 2008
or May 2009 shall vest.  Siracusa understands and agrees that such Options would
not normally have vested until May 2008 and May 2009, respectively, and then
only if Siracusa was employed by the Company at those times.    It is further
agreed that the ending of Siracusa’s employment as provided herein shall be
deemed a “retirement from active service on or after the Employee reaches normal
retirement age” for purposes of Section 3(b) of the option agreements governing
all Options that vested on or before the Early Vesting Date, as a result of
which such vested Options (that is, the options vested in May 2007 and the
options that will vest pursuant to this Section 1) shall be exercisable for a
period of 180 days following the expiration of the “Lock Up Period” as defined
in the Lock Up Agreement delivered by  Siracusa to Goldman, Sachs & Co., Lehman
Brothers, Inc and Merrill Lynch, Pierce, Fenner and Smith Incorporated, as
representatives of the underwriters of the June 2007 secondary public offering
of Hertz Holdings’ common stock; following the end of such 180 day period, any
such Options remaining unexercised shall be cancelled.

2


--------------------------------------------------------------------------------


 

The parties agree that the combined Options referenced which will vest per the
terms of this Agreement are as follows:  Two Hundred Thousand  (200,000) 
Options constituting the cumulative of the 20% to have been vested in May 2008
and the additional 20% to have been vested in May 2009 at the strike price of
$4.56;  Eighty Thousand (80,000) Options constituting the cumulative of the 20%
to have been vested in May 2008 and the additional 20% to have been vested in
May 2009 at the strike price of $9.56; and Eighty Thousand Options (80,000)
constituting the cumulative of the 20% to have been vested in May 2008 and the
additional 20% to have been vested in May 2009 at the strike price of $14.56.  
The parties also agree that at the time of notification of Siracusa’s
resignation, the stock was trading at over $22.00 per share.  Any other unvested
Options held by Siracusa other than those that were to vest in May 2008 and May
2009 shall be governed by the terms of the individual stock option agreements
evidencing the award of such Options and be canceled.

2.             Section 5.1(a) of the C.I.C. Agreement shall be modified and
amended to provide that Siracusa shall receive his full bonus for calendar year
2007, specifically the sum of $382,200.00, no later than 30 days following
August 31, 2007, the agreed upon date of his termination.  Such sum will be used
in computing Siracusa’s 2007 salary and bonus for purposes of determining his
pension benefits.

3.             Pursuant to Section 5.1(b) of the C.I.C. Agreement, the Company
shall pay Siracusa the amount of $2,869,707.00, less deductions required by law,
no later than 30 days following August 31, 2007.

4.             Section 5.1(c) of the C.I.C. Agreement shall be modified and
amended to provide that Siracusa will receive the standard LTIP payments for
2007 ($300,000.00) and 2008 ($340,000.00) and such payments shall be made no
later than 30 days following August 31, 2007.

3


--------------------------------------------------------------------------------


 

5.             The first sentence of Section 5.1(e)(i) of the C.I.C. Agreement
shall be modified and amended to provide the following:  “Through July 17, 2012,
the Employer shall maintain in full force and effect (or otherwise provide) with
respect to the Executive and Executive’s spouse, all health benefits upon the
same terms and to the same extent that the benefits were in effect, immediately
prior to the Termination Date.”

6.             Section 5(g) of the C.I.C. Agreement shall be modified and
amended to provide that “Executive shall, no later than 30 days following August
31, 2007,  receive the sum of $25,000.00 to use for outplacement assistance or
in any other manner as Executive sees fit.”

7.             Section 8 of the C.I.C. Agreement shall be null and void.

8.             The Company desires that Siracusa be available to generally
answer questions, assist the new CFO and Controller, and to otherwise maintain
management continuity during the one year period following Siracusa’s
resignation.  Accordingly, they shall enter into a consulting agreement,
commencing September 1, 2007,  providing, inter alia,  that Siracusa will be
paid the sum of $120,000.00, less deductions required by law.  Siracusa shall
invoice the Company on a monthly basis in equal installments.  During the
consulting period, Siracusa shall be available for up to twenty hours on average
per month at times mutually convenient for the parties, to provide such
consulting services. Additionally, the Company shall pay Siracusa pre-approved
expenses incurred in connection with such consulting services.

9.             In exchange for receiving all of the benefits described above,
Siracusa does for himself and his heirs, executors, administrators, successors,
and assigns, hereby release, acquit, and forever discharge and hold harmless the
Companies and its divisions, subsidiaries, affiliated companies, successors,
assigns, officers, directors, shareholders, employees, benefit and

4


--------------------------------------------------------------------------------


 

retirement plans (as well as trustees and administrators thereof), agents and
heirs, assigns and successors, past and present, of and from any and all
actions, causes of action, claims, demands, attorneys’ fees, compensation,
expenses, promises, covenants, and damages of whatever kind or nature, in law or
in equity, which Siracusa has, had or could have asserted, known or unknown, at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, or on any grounds whatsoever, including without
limitation; · any and all claims for any additional severance pay, vacation pay,
bonus or other compensation;  any and all claims of discrimination or harassment
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, disability, handicap, age or other unlawful discrimination;
any claim regarding the interpretation or enforcement of Section 3 of the C.I.C.
Agreement; any claims arising under Title VII of the Federal Civil Rights Act;
the Federal Civil Rights Act of 1991;  the Americans with Disabilities Act; the 
Age Discrimination in Employment Act;  the New Jersey Law Against
Discrimination; or under any other state, federal, local or common law, with
respect to any event, matter, claim, damage or injury arising out of his
employment relationship with the Companies, and/or the separation of such
employment relationship, and/or with respect to any other claim, matter, or
event, from the beginning of the world to the date of execution of this
Agreement.

The only exceptions to this Separation Agreement and General Release of All
Claims are with respect to retirement benefits which may have accrued and vested
to the date of Siracusa’s employment termination, COBRA rights, enforcement of
this Agreement, any claims under applicable workers’ compensation laws and the
enforcement of the C.I.C. Agreement, all of the terms of which and benefits
provided by the C.I.C. Agreement remain in full force and effect except as
expressly modified by this Agreement.

5


--------------------------------------------------------------------------------


 

Nothing in this Agreement shall be construed to prohibit Siracusa from filing
any future charge or complaint with the EEOC or participating in any
investigation or proceeding conducted by the EEOC, nor shall any provision of
this Agreement adversely affect Siracusa’s right to engage in such conduct. 
Notwithstanding the foregoing, Siracusa waives the right to obtain any relief
from the EEOC or recover any monies or compensation as a result of filing a
charge or complaint.  In addition to agreeing herein not to bring suit against
the Companies, Siracusa agrees not to seek damages from the Companies by filing
a claim or charge with any state or governmental agency.

10.           The Companies, for themselves, and their divisions, subsidiaries,
affiliated companies, successors, assigns, officers, directors, shareholders,
employees, benefit and retirement plans (as well as trustees and administrators
thereof), forever discharge and hold harmless Siracusa, his heirs, executors,
administrators, successors and assigns, of and from any and all actions, causes
of action, claims, demands, attorneys’ fees, compensation, expenses, promises,
covenants, and damages of whatever kind or nature, in law or in equity, which
they have, had or could have asserted, known or unknown, at common law or under
any statute, rule, regulation, order or law, whether federal, state or local, or
on any grounds whatsoever, with respect to any event, matter, claim, damage or
injury arising from the beginning of the world to the date of execution of this
Agreement.

11.           Siracusa shall return to the Company all company property and
“Company Information” in Siracusa’s possession or control, including but not
limited to, business reports and records, client reports and records, customer
information, personally identifiable information relating to others, business
strategies, contracts and proposals, files, a listing of customers or clients,
lists of potential customers or clients, technical data, testing or research
data, research

6


--------------------------------------------------------------------------------


 

and development projects, business plans, financial plans, internal memoranda
concerning any of the above, and all credit cards, cardkey passes, door and file
keys, computer access codes, software, and other physical or personal property
which Siracusa received, had access to or had in his possession, prepared or
helped prepare in connection with Siracusa’s employment with the Companies and
Siracusa shall not make or retain any copies, duplicates, reproductions, or
excerpts thereof.  The term “Company Information” as used in this Agreement
means (a) confidential information including, without limitation, information
received from third parties under confidential conditions; and (b) other
technical, business, or financial information, the use or disclosure of which
might reasonably be construed to be contrary to the interest of the Company and
which is not publicly available or generally known in the car or equipment
rental industry other than by a breach of this Section by Siracusa.

Siracusa acknowledges that in the course of employment with the Companies,
Siracusa has acquired Company Information as defined above and that such Company
Information has been disclosed to Siracusa in confidence and for the Company’s
use only.  Except in response to a subpoena or otherwise as required by law,
Siracusa shall: (a) keep such Company Information strictly confidential; and (b)
not disclose, communicate or use Company Information on Siracusa’s own behalf,
or on behalf of any third party. In view of the nature of Siracusa’s employment
and the nature of the Company Information which Siracusa has received during the
course of employment, Siracusa agrees that any unauthorized disclosure to third
parties of Company Information or other violation, or threatened violation, of
this Agreement would cause irreparable damage to the trade secret status of
Company Information and to the Company, and that, therefore, the Company shall
be entitled to an injunction prohibiting Siracusa from any such

7


--------------------------------------------------------------------------------


 

disclosure, attempted disclosure, violation, or threatened violation.  The
undertakings set forth in this paragraph shall survive the termination of this
Agreement.

Covenant Not To Compete

Siracusa agrees and acknowledges that because of the nature of his position and
the sensitive and confidential nature of the information he was privy to while
at Hertz, that for a period of two years after the termination of his employment
with Hertz, Siracusa agrees that he will not, as a principal, employer,
stockholder, partner, agent, consultant, independent contractor, employee, or
directly or indirectly in any other individual or representative capacity, in
the United States or any other country:

(1)                                  Directly or indirectly engage in, continue
in, or carry on a business competing with the business of the Company or any
business substantially similar thereto, including owning or controlling any
financial interest in any corporation, partnership, firm, or other form of
business organization which competes with the Company.  For purposes of this
Agreement the terms “competing business” and “competitor” shall be defined as
any business primarily engaged in the rental or leasing of cars or heavy
equipment.  Companies within that criteria include, but are not limited to,
Enterprise, the Avis Budget group, Dollar Thrifty, National, Alamo (Vanguard),
Advantage, Payless, Sixt and EuropeCar.

(2)                                  Consult with, advise, or assist in any way,
whether or not for consideration, any corporation, partnership, firm, or other
business organization which is now, becomes, or may become a competitor of the
Company in any aspect of the Company’s business during Siracusa’s employment
with the Company, including, but not limited to, advertising or otherwise
endorsing the products of any such competitor;

(3)                                  Retain or attempt to retain, divert or
attempt to divert, directly or indirectly, for himself or any other party, the
services of any of the Company’s employees, who were providing services to or on
behalf of the Company in the twelve month period prior to  Siracusa’s
termination of employment with the Company;

(4)                                  Engage in any practice, the purpose of
which is to evade the provisions of this Agreement, provided, however, that

8


--------------------------------------------------------------------------------


 

the foregoing shall not preclude the Siracusa’s ownership of not more than 2% of
the equity securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended.

These Covenant Not-to Compete provisions shall be construed and enforced under
the laws of the State of New Jersey.  In the event of any breach of this
Covenant, Siracusa recognizes that the remedies at law will be inadequate, and
that regardless of any other provision contained in this Agreement, the
Companies shall be entitled to equitable remedies including injunctive relief.
It is further acknowledged and agreed that the existence of any claim or cause
of action shall in no way constitute a defense to the enforcement of this
Covenant, and the duration of this Covenant shall be extended in an amount which
equals the time period during which Siracusa is or has been in violation of this
Covenant.

Siracusa agrees and acknowledges that at the time of resignation, he was earning
approximately $546,000 per year in base salary and that the consideration
offered for this release and covenant not to compete is adequate.  As such,
Siracusa agrees that this covenant not to compete is not injurious to him and
will place no undue hardship on him for the term of the restraint.

12.           Siracusa declares and represents that he has not filed or
otherwise pursued any charges, complaints, lawsuits or claims of any nature
against the Companies or any of its subsidiaries, affiliates or divisions,
arising out of or relating to events occurring prior to the date of this
Agreement, with any federal, state or local governmental agency or court with
respect to any matter covered by this Agreement.  In addition to agreeing herein
not to bring suit against the Companies, Siracusa agrees not to seek damages
from the Companies by filing a claim or charge with any state or governmental
agency.

13.           The Company waives the notice and cure requirements of Section 4.2
of the C.I.C. Agreement.

9


--------------------------------------------------------------------------------


 

14.           The Parties shall refrain from making any disparaging comments
about the other. The Parties will not assist, encourage, discuss, cooperate,
incite, or otherwise confer with or aid any others in discrediting the other or
in pursuit of a claim or other action against the other, except as required by
law.

15.           Siracusa further declares and represents that no promise,
inducement, or agreement not herein expressed has been made to him; that this
Agreement contains the entire agreement between the parties hereto, and that the
terms of this Agreement are contractual and not a mere recital.

16.           The Parties understand and agree that this Agreement shall not be
considered an admission of liability or wrongdoing on either part, and that the
parties deny any liability and nothing in this Agreement can or shall be used by
or against either party with respect to claims, defenses or issues in any
litigation or proceeding except to enforce the Agreement itself.

17.           Siracusa understands and agrees that should any provision of this
Agreement other than paragraphs 1 and 3 be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby, and said invalid part, term, or
provision shall be deemed not a part of this Agreement.

18.           Siracusa acknowledges that he understands that he has the right to
consult with an attorney of his choice at his expense to review this Agreement
and has been encouraged by the Companies to do so.

19.           Siracusa further acknowledges that he has been provided twenty-one
(21) days to consider and accept this Agreement from the date it was first given
to him, although he may accept it at any time within those twenty-one (21) days.

10


--------------------------------------------------------------------------------


 

20.           Siracusa further acknowledges that he understands that he has
seven (7) days after signing the Agreement to revoke it by delivering to
LeighAnne Baker, Senior Vice President, Chief Human Resources Officer, The Hertz
Corporation, 225 Brae Boulevard, Park Ridge, New Jersey 07656, written
notification of such revocation within the seven (7) day period.  If Siracusa
does not revoke the Agreement, the Agreement will become effective and
irrevocable by him on the eighth day after he signs it (the “Effective Date”).

21.           Siracusa acknowledges that this Agreement supersedes any and all
prior Agreements between the parties (except the Change In Control Agreement
entered into between Siracusa and Hertz in July 2005, [except as the C.I.C.
Agreement is expressly modified in this Agreement] and all retirement and
employee benefit plans referred to therein), be they orally or in writing and
may not be changed, modified, or rescinded except in writing, signed by all
parties hereto and any attempt at oral modification of this Agreement shall be
void and of no force or effect.

22.           This Agreement sets forth the entire agreement between the parties
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between them.

23.           Siracusa acknowledges that he has carefully read this Agreement
and understands all of its terms, including the full and final release of claims
set forth above and enters into it voluntarily.

IN WITNESS HEREOF, and intending to be legally bound hereby, I have hereunto set
my hand.

WITH MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
AGREEMENT AND UNDERSTAND ALL OF ITS TERMS INCLUDING THE FULL

11


--------------------------------------------------------------------------------


 

AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.

I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT
I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT WRITTEN OR ORAL, NOT SET
FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO HAVE THIS
AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN ENCOURAGED BY HERTZ TO DO
SO.

I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED 21 DAYS TO CONSIDER THIS AGREEMENT
AND THAT I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE IT BY DELIVERING
TO LEIGHANNE BAKER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF MY REVOCATION.

 

/s/ PAUL SIRACUSA

 

 

 

PAUL SIRACUSA

 

 

 

 

 

 

 

 

Date: August 2, 2007

 

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

BY:

/s/ Harold E. Rolfe

 

BY:

 /s/ Mark P. Frissora

 

 

 

Date: August 2, 2007

 

Date: August 2, 2007

 

 

 

 

12


--------------------------------------------------------------------------------